internal_revenue_service number release date index number -------------------- ---------------- ------------------------------------------------ --------------------------------- ----------------------------- ein ---------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-130051-04 date date ------------------------------------------------ taxpayer corporation a --------------------- corporation b ------------------------- state city county amount a amount b amount c date date date date date date dear ---------------- ------------- -------------- ------------------------ ------------- ------------ --------- ----------------- ------------- ---------------------- ------------------ ------------- ------------------ this letter responds to a letter submitted on behalf of taxpayer dated date requesting a letter_ruling concerning whether taxpayer has to include certain surcharges underground surcharges it collects from its customers for city for undergrounding costs in income under sec_61 of the internal_revenue_code the code or if such amounts are includable whether taxpayer is entitled to an offsetting deduction under sec_162 of the internal_revenue_code based on its payment of such amounts to city in addition taxpayer is requesting a ruling concerning whether certain relocation payments relocation payments are includable in income or excluded as nonshareholder contributions to capital under sec_118 of the code taxpayer represents that the facts are as follows plr-130051-04 facts corporation a is the common parent of an affiliated_group_of_corporations including taxpayer taxpayer is a state corporation and a principal subsidiary of corporation b a wholly-owned subsidiary of corporation a taxpayer is an operating public_utility that provides electric and gas service within state its business involves generation purchase transmission distribution and sale of electricity and natural_gas taxpayer generates and purchases electricity and distributes it to amount a customers in an area including county it also purchases and distributes natural_gas to amount b customers in county and transports electricity and gas for others the city municipal code gives the city council the power to designate any area of the city as an underground utility district for aesthetic health or safety reasons after such a designation the electric utility telephone and cable television companies operating in the area must remove poles and bury their wires and other facilities and they are barred from installing any new overhead equipment on date the city council adopted a resolution designating areas in city as underground utility districts and authorized an expenditure by the city for the purpose of underground conversion of poles overhead wires and associate d structures administering the districts minor city force work street restoration tree replacement replacement of street lights archeological monitoring and other related work the city sent notices to property owners in the affected areas informing them that the utilities would be burying wires and that property owners would have to pay the cost of digging trenches from the curb to their homes unless the affected property owner returned a permit to enter form in which case taxpayer would perform all the work at no cost in date taxpayer asked the state public_utilities commission among other things for an increase in the electricity surcharge paid_by customers amount c of the increased surcharge would be paid to the city and deposited into a separate_account to be used exclusively for expenses directly related to electric undergrounding the commission approved the increase in date taxpayer collects the underground surcharge by invoicing it through its regular bills the amount c surcharge was imposed beginning in date the money is paid directly to the city on a quarterly basis the city then deposits it in a segregated account the city directs how the money is invested and any interest earned is for its own account plr-130051-04 taxpayer has a work plan that it negotiated with the city underground utility coordinator for burying power lines in the various underground utility districts it does some of the work itself and hires contractors for other work at the end of each month the utility sends the city a bill for its expenses_incurred that month and the city sends a reimbursement check relocation payment if there is a shortfall in the account to cover the cost of work done then the city is still legally obligated to reimburse the utility the city keeps excess funds remaining in the account if any after the undergrounding project is complete the undergrounding project began in date taxpayer will receive its first reimbursement check in date law and analysis ruling_request gross_income sec_61 of the internal_revenue_code the code provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 of the code congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 in 792_f2d_683 7th cir the taxpayer an electric company collected revenue from rate increases to its commercial customers as ordered by the illinois commerce commission icc the icc stated that the purpose of its rate increase order was to discourage consumption by commercial customers and informed the taxpayer at the outset that the taxpayer would not be allowed to keep the excess revenue generated by the increase while the taxpayer was permitted to commingle the revenues with its general funds for an interim period the icc later ordered the taxpayer to refund the revenues with interest to its customers in the form of credits on their utility bills since the taxpayer knew from the start that it would have to pay back the revenues plus interest the court held that the revenues were not income when received by the taxpayer rather the court analogized the taxpayer's receipt of the funds as similar to that of a bank holding savings deposits or an employer that is required to withhold employees' social_security_taxes see also 204_f2d_160 9th cir in the instant case taxpayer is under a contractual obligation to collect the underground surcharges on behalf of city taxpayer in essence acts merely as a custodian of the money collected and receives no beneficial_interest in the revenue therefore the revenue taxpayer receives from the collection of the underground surcharge is not includible in income under sec_61 or the code ruling_request nonshareholder contribution_to_capital plr-130051-04 sec_61 of the code and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 of the code provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 of the code as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any contribution_in_aid_of_construction ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 of the code also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 of the code indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83d cong 2d sess s rep no 83d cong 2d sess in general the amendment made by of the act to sec_118 of the code was intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as taxpayer are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the property is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property not been plr-130051-04 received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefiting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of plr-130051-04 receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect chicago burlington quincy railroad co u s pincite in this case the undergrounding of taxpayer’s power lines is mandated pursuant to the city resolution which was adopted on date that the public health safety or general welfare require s the removal of poles overhead wires and associated structures and the underground installation of wires and facilities within the districts designated by the resolution accordingly we conclude that the relocation payments to taxpayer from the city for the undergrounding of the overhead lines will not be treated as a ciac under sec_118 of the code furthermore the payments to taxpayer from the city meet the five characteristics of nonshareholder contributions to capital stated in 412_us_401 based solely on the foregoing analysis and the representations made by conclusion taxpayer we rule as follows the revenue taxpayer receives from the collection of the underground surcharge is not includible in income under sec_61 of the code the relocation payments received by taxpayer from the city for undergrounding the existing overhead lines are nonshareholder contributions to the capital of taxpayer under sec_118 of the code and are not ciacs under sec_118 the basis in the taxpayer’s property is reduced under the rules provided by sec_362 and the regulations thereunder plr-130051-04 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely john m aramburu senior counsel branch income_tax accounting cc
